Exhibit 10.33

 

Executive Officer Compensation Summary

 

CollaGenex Pharmaceuticals, Inc.’s (the “Company’s”) executive officers consist
of: (i) Colin W. Stewart, President and Chief Executive Officer; (ii) Nancy C.
Broadbent, Senior Vice President and Chief Financial Officer; (iii) David F.
Pfeiffer, Senior Vice President of Sales and Marketing; (iv) Klaus Theobald,
Senior Vice President and Chief Medical Officer; and (v) Andrew Powell, Vice
President, General Counsel and Secretary.

 

The compensation structure for executive officers of the Company consists of
three components: base salary, discretionary cash bonuses (typically paid
annually) and stock options. The Company does not have employment agreements
with any of its executive officers, but has executed indemnification agreements
with each of its executive officers.  In addition, the Company has entered into
change of control agreements with each of Mr. Stewart, Ms. Broadbent,
Mr. Pfeiffer, Mr. Powell and Dr. Theobald.

 

The Compensation Committee of the Board of Directors (the “Committee”) seeks to
establish base salaries for each position and level of responsibility that are
competitive with those of executive officers at other emerging pharmaceutical
companies. Annual cash bonuses are awarded to executive officers based on their
achievements against a stated list of objectives developed at the beginning of
each year by senior management and the Committee. All executive officers are
awarded option grants upon joining the Company that are competitive with those
at comparable emerging pharmaceutical companies. In addition, the Committee may
award additional stock option grants annually. When granting stock options, the
Committee considers the recommendation of the Company’s Chief Executive Officer
and the relative performance and contributions of each executive officer.

 

Compensation decisions affecting the Company’s executive officers are made on an
annual basis by the Committee. On December 12, 2005, the Committee approved the
terms of compensation (exclusive of option grants) to be paid to the Company’s
executive officers, including the base salary for 2006, as follows:

 

•                                          Mr. Stewart. The Committee approved a
3.6% increase in Mr. Stewart’s base salary for 2006, as well as a $238,420
bonus. As a result of the increase, Mr. Stewart’s base salary is now $377,000.

 

•                                          Ms. Broadbent. The Committee approved
a 7.0% increase in Ms. Broadbent’s base salary for 2006, as well as a $133,952
bonus. As a result of the increase, Ms. Broadbent’s base salary is now $256,000.

 

•                                          Mr. Pfeiffer. The Committee approved
a 3.5% increase in Mr. Pfeiffer’s base salary for 2006, as well as a $113,575
bonus. As a result of the increase, Mr. Pfeiffer’s base salary is now $264,750.

 

--------------------------------------------------------------------------------


 

•                                          Mr. Theobald. The Committee approved
a 3.5% increase in Mr. Theobald’s base salary for 2006, as well as a $130,000
bonus. As a result of the increase, Mr. Theobald’s base salary is now $269,100.

 

•                                          Mr. Powell. The Committee approved a
3.5% increase in Mr. Powell’s base salary for 2006, as well as a $97,060 bonus.
As a result of the increase, Mr. Powell’s base salary is now $238,050.

 

--------------------------------------------------------------------------------